DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
  Applicant’s amendment filed 2/4/21 is acknowledged. Claims 1,3-10,12-22 are pending. Claims 16-20 remain withdrawn from further consideration. 
Response to Arguments
Applicant’s arguments with respect to claims 1,3-10,12-15 and 21-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The claimed limitation of “the heat sink of claim 8 further comprises the electronic power module” in combination with the limitation of “a heat sink for an electronic power module” in claim 1 renders the scope of the claim indefinite since it is not clear whether applicant is claiming that the electronic power module is part of the heat sink (combination of heat sink and power module) or the electronic power module is just an intended use with the heat sink. 
Claim 9 is further rejected as can be best understood by the examiner in which heat sink does not include the power module but only intended to be used with the power module. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,3,4,5,8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Friedman et al. (US 4,478,277) in view of Pikosky et al. (US 2003/0178182A1).
   Regarding claim 1, Friedman discloses (figures 1-5) a heat sink which is capable of being used for an electronic power module (an electronic power module can be mounted to the top surface 14, if a desired for cooling an electronic power module is needed), comprising a first substrate (28) having a serpentine slot (42); a second substrate (14) secured to a first side of the first substrate (28) and a third substrate (26) secured to a second side of the first substrate opposite the second substrate to form a combined substrate, surfaces of the first, second and third substrates  forming a serpentine passageway (passageway formed by slot 42) within the combined substrate for containing a fluid; wherein the serpentine passageway has a non-circular cross 
               Furthermore, the method of forming the device “stamped”, is not germane to the issue of the patentability of the device itself.  "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). In this case, the serpentine slot in the product by process claim is the same as or obvious from the serpentine slot of the prior art, the claim is unpatentable even though the serpentine slot was made by a different process. 
           Regarding claim 3, Friedman discloses (figure 5) that the serpentine slot (42) has  rectangular cross-sectional shape, and wherein the planar surfaces of the first, second and third substrates (26,28,14) form four sides of the serpentine passageway (see slot 42 in figure 5).  Regarding claim 4,Friedmand discloses (column 5, lines 27-38) that the first and second substrate (14,28) are bonded together.  Regarding claim 5, the serpentine passageway is an open loop (has inlet and outlet 38,40).  Regarding claim 8, Friedman discloses a plurality of fins (32) mounted to a first side of the combined substrate for dissipating heat.  Regarding claim 9, Friedman discloses (column 3, lines 16-20 and figure 1) that a second planar side (12) of the combined substrate opposite the plurality of fins is flat and configured for an object to be cooled or heat to be on it. Therefore, it is capable of allowing an object such as electronic power module to be mounted on. Regarding the limitation of “for an electronic power module”, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham 2 USPQ2d 1647.


           Claims 1,3-6,8,9,10,12,13 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated Takenaka et al. (US 2005/0253465A1) in view of Pikosky et al. (US 2003/0178182A1).  Regarding claim 1, Takenaka discloses (figures 5, 10,11 and 12) a heat sink for an electronic power module comprising a first substrate (61) having a serpentine slot (R); a second substrate (53 or 20) secured to a first side of the first substrate, and a third substrate (20 or 53) secured to a second side of the first substrate (61) opposite the second substrate to form a combined substrate, surfaces of the first, second and third substrate forming a serpentine passageway (R) within the combined substrate for containing a fluid; wherein the serpentine passageway has a non-circular cross sectional shape.  Regarding claim 10, Takenaka further disclose a motor drive comprising an enclosure (5,7), an electronic power module (3) mounted to the heat sink; wherein the serpentine passageway (R) is fully embedded in the combined substrate of the heat sink.  Regarding claims 1 and 10, Takenaka does not disclose that the stamped slot having first and second ends of the slot opening to a common side of the substrate.  Pikosky discloses a heat sink (100) having a stamped slot (102) having first and second ends of the slot (102) opening to a common side of the substrate (104) for an obvious purpose of allowing a user to access or connect the inlet and outlet of the heat sink to the fluid source from one common side. Since Pikosky is from the same field of heat sink with applicant’s invention, it would have been obvious to one having ordinary skill in the art to employ Pikosky’s teaching in Takenaka’s device for a purpose of allowing a user to access or connect the inlet and outlet of the heat sink to a fluid source from one common side. 
               Furthermore, the method of forming the device “stamped”, is not germane to the issue of the patentability of the device itself.  "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). In this case, the serpentine slot in the product by process claim is the same as or obvious from the serpentine slot of the prior art, the claim is unpatentable even though the serpentine slot was made by a different process.    
        Regarding claim 3, Takenaka discloses (figures 5 and 10 or 11 or 12) that the serpentine slot (R) has rectangular cross-sectional shape, and wherein the planar surfaces of the first, second and third substrates form four sides of the serpentine passageway (R).  Regarding claim 4, Takenaka discloses that the first (61) and second substrate (53 or 20) are bonded together.  Regarding claim 5,Takenaka discloses (figure 5) the serpentine passageway (R ) is an open loop (has inlet and outlet 51,52).  Regarding claim 6, Takenaka discloses (figure 5) that the serpentine passageway includes a plurality of elongated segments and a plurality of curved segments connecting adjacent elongated segments. (meandering shape of R shown in figure 5).   Regarding claim 8, Takenaka discloses (figure 11 and paragraph 53) a plurality of fins (22) mounted to a first side (a surface of substrate 20) of the combined substrate for dissipating heat.  Regarding claim 9, Takenaka discloses (figure 11) the electronic power module (3) mounted to a second side of the combined substrate (upper surface of 53) opposite the plurality of fins (22).   Regarding claim 12, Takenaka further discloses (figure 10) that the serpentine slot (R ) has a rectangular cross-sectional shape, and wherein planar surfaces of the first and third substrate (53,61,20) form four sides of the serpentine passageway. Regarding claim 13, Takenaka discloses (figure 5) that the serpentine passageway (R) includes a plurality of elongated segments and a plurality of curved segments connecting adjacent elongated segments, and wherein the heat sink is supported in the enclosure in an orientation such that the elongated segments extents in a non-vertical plane. (the serpentine passageway R is in horizontal layout, see figure 5 and 10).  Regarding claim 14, Takenaka further discloses (figures 10 or 11 or 13 and paragraph 53) that a plurality of fins ( 22)  for dissipating heat mounted to the combined substrate  on an opposite side from the electronic power module (3). (fins 22 mounted on surface of substrate 20 opposite with the electronic module).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Takenaka and Pikosky  as applied in claim 10 as above and further  in view of Gradinger et al. (US 2015/0136358A1).  Takenaka and Pikosky substantially disclose all of applicant’s claimed invention as discussed above except for the limitation that the electronic power module has a footprint that is less than 50% of the area of the surface of the heat sink which it is mounted.  Gradinger discloses (figure 2 and paragraph 20) a motor drive (10) that has an electronic power module (12), which has a footprint being less than 50% of the area extent of the surface (11) of the heat sink to which it is mounted, (basing on the geometrical relationship shown in figure 2) so that sufficient heat can be dissipated from the heat source (the more area of the heat sink in compare to the heat source, the more heat can be dissipated from the heat source). Since Gradinger is from the same field of endeavor, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use Gradinger’s teaching in the combination device of Takenaka and Pikosky  so that sufficient heat can be dissipated from the heat source.  
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Takenaka and Pikosky as applied in claim 1 above and further in view of Chu et al. (US 6,301,109).  Takenaka and Pikosky substantially disclose all of applicant’s claimed invention as discussed above except for the limitation that the passageway has a width of less than 5mm and the curved segment have a radius of less than 10mm.  Chu discloses (figure 3 and column 5, line 40-45) a heat sink that has a width channel (22) flowing through a heat sink to dissipate heat from a heat source, wherein the width of the flow channel at two end is around 1mm and is tapered to near the center portion of the cooling region at 0.3 to 0.7mm for a purpose of enhancing the heat transfer performance of the heat sink. Since Chu is from the same field of endeavor with applicant’s invention, it would have been obvious to one having ordinary skill in the art before the effective fling date of the invention to use Chu’s teaching in the combination device of Takenaka and Pikosky for a purpose of enhancing the heat transfer performance of the heat sink.  Regarding the limitation of the radius of the curved segments being less than 10mm. Takenaka discloses (figure 5) that each curved segments of the flow passageway (R) has a radius which is less than 2 times width of the flow path (each radius is about the same as the width of the flow path, if width of the flow path is around 1 mm or 0.3 to 0.7mm, the radius of the curved segment should be less than 10 mm).  Therefore, the combination device of Takenaka in view of Chu would yield that the radius of the curved segment would be less than 10 mm. 
Claims 21 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takenaka and Pikosky as applied to claims 1 and 10 above, and further in view of Hardesty (US 2009/0101308A1).  Takenaka and Pikosky substantially disclose all of applicant’s claimed invention as claimed except for the limitation of the serpentine passageway is filled in a range of 20% to 80% of fluid. Hardesty discloses (figure 2 and paragraph 87, lines 12-14) a heat exchanger that has a working fluid filled in a range of 20% to 80% to the volume of the channel (volume cavity) for a purpose of providing enough working fluid to transfer heat within the channel while allowing room for the fluid to expand.  Since Hardesty is from the same field of endeavor, it would have been obvious to one having ordinary skill in the art to use Hardesty’s teaching in the combination device of Takenaka and Pikosky for a purpose of providing enough working fluid to transfer heat within the channel while allowing room for the fluid to expand.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Friedman et al. (US 4,478,277) in view of Pikosky et al. (US 2003/0178182A1) as applied to claims 1 above, and further in view of Hardesty (US 2009/0101308A1).  Friedman and Pikosky substantially disclose all of applicant’s claimed invention as claimed except for the limitation of the serpentine passageway is filled in a range of 20% to 80% of fluid. Hardesty discloses (figure 2 and paragraph 87, lines 12-14) a heat exchanger that has a working fluid filled in a range of 20% to 80% to the volume of the channel (volume cavity) for a purpose of providing enough working fluid to transfer heat within the channel while allowing room for the fluid to expand.  Since Hardesty is from the same field of endeavor, it would have been obvious to one having ordinary skill in the art to use Hardesty’s teaching in the combination device of Takenaka and Pikosky for a purpose of providing enough working fluid to transfer heat within the channel while allowing room for the fluid to expand.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THO V DUONG whose telephone number is (571)272-4793.  The examiner can normally be reached on M-F 10-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Atkisson Jianying can be reached on 571-270-7740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THO V DUONG/Examiner, Art Unit 3763